In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer. The respondent was admitted to practice as an attorney by the Appellate Division, First Judicial Department on November *82226,1951. By order of this court dated May 31,1983, respondent was suspended pending the outcome of the disciplinary proceeding. There are 29 charges of misconduct alleged against respondent including 12 allegations of conversion of various clients’ funds in a total amount exceeding $360,000. Other charges allege failure to repay loans made from clients or former clients, failure to cooperate with the petitioner grievance committee and failure to communicate with the clients and the petitioner grievance committee. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.